Citation Nr: 0906803	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-34 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran was a member of the Puerto Rico Army National 
Guard from March 1972 until February 1977.  The Veteran had 
subsequent active service with the Army from February 1977 
until August 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 2006 and February 2007 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

On his October 2007 Substantive Appeal (Form VA-9) the 
Veteran requested a hearing before a Member of the Board in 
connection with his claim.  The record reflects that in 
January 2008, the Veteran cancelled his hearing.  There are 
no other hearing requests of record, so the Board deems his 
request for a hearing withdrawn. See 38 C.F.R. § 20.704(e) 
(2008).


FINDINGS OF FACT

1. The Veteran served on active duty from February 1977 until 
August 1978 and had prior service with the National Guard of 
Puerto Rico from March 1972 until February 1977.

2.  The Veteran did not have 90 days or more of active 
military service during a period of war or have 90 days or 
more consecutive or aggregate active military service that 
began or ended in a period of war.

3.  The Veteran was not discharged from active military 
service during a period of war for a service-connected 
disability.


CONCLUSION OF LAW

The requirements of basic eligibility for nonservice-
connected pension benefits based upon qualifying wartime 
military service by the Veteran have not been met. 
38 U.S.C.A. §§ 101, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.2, 3.3, 3.314, 3.203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

In the present case, however, the application of the law to 
the undisputed facts is dispositive of this appeal and as 
such no discussion of VA's duties to notify and assist is 
necessary. See Mason v. Principi, 16 Vet. App. 129 (2002).

The Veteran seeks nonservice-connected pension benefits.  In 
support of this appeal, the Veteran asserts he meets basic 
entitlement based on his period of active duty for training 
in 1972 performed while he was a member of the National Guard 
of Puerto Rico.

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service. 38 
U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b) 
(2008).

A veteran meets the service requirements if he served in 
active military, naval or air service under one of the 
following conditions: (1) for ninety days or more during a 
period of war; (2) during a period of war and was discharged 
or released from service for a service-connected disability; 
(3) for a period of ninety consecutive days or more and such 
period began or ended during a period of war; or (4) for an 
aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war. 
38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) 
(2008).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty; and (3) any period of inactive duty for 
training (INACDUTRA) during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty. 38 U.S.C.A. § 101(2), (24); 38 C.F.R. 
§ 3.6(a).

Active duty means full-time duty in the Armed Forces, other 
than active duty for training.  38 U.S.C.A. § 101(21) (West 
2002); 38 C.F.R. § 3.6(b).  Active duty for training means 
full-time duty in the Armed Forces performed by Reserves for 
training purposes or, in the case of members of the Army 
National Guard of any state, full-time duty under section 
316, 502, 504, or 505 of Title 32. 38 U.S.C.A. § 101(22) 
(West 2002); 38 C.F.R. § 3.6(c).

The term period of war includes the "Vietnam conflict" which 
is defined as the period beginning on February 28, 1961, and 
ending on May 7, 1975, in the case of a veteran who served in 
the Republic of Vietnam during that period; and in all other 
cases, the period beginning on August 5, 1964, and ending on 
May 7, 1975. 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service. See 38 C.F.R. § 3.203 (2007); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for 
nonservice-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law. Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In the present case the veteran did not have the requisite 
active service during a period of war.  Specifically, the 
Veteran's active duty with the Army commenced in February 
1977, almost 2 years after the end of the Vietnam conflict as 
defined by 38 U.S.C.A. § 101 (29); 38 C.F.R. § 3.2(f).

The Veteran, however, argues that he served during the 
Vietnam conflict as he had an extended period of active duty 
for training during his service with the National Guard.  He 
specifically pointed to a period of active duty training from 
June 1972 until October 1972.  

While the exact dates of any active duty for training are not 
of record, the DD 214 noted a period of prior active service 
amounting to 6 months and 16 days.  Even assuming, as the 
Veteran alleges, that this active service occurred during 
from June until October 1972, which would be considered to be 
over 90 days during a period of war, such service is not 
sufficient to warrant a grant of pension.  Specifically, 
there is no indication that the Veteran served for an 
organization other than the Army National Guard of Puerto 
Rico prior to February 1977.  

As the Veteran's only prior service was with the National 
Guard, any prior service deemed to be active service would 
necessarily be a period of ACDUTRA.  The Veteran has not 
alleged otherwise.  However, as noted above, ACDUTRA is 
specifically exempted from the definition of active duty. 38 
C.F.R. § 3.6(b)(1). See also Frasure v. Principi, 18 Vet. 
App. 379, 385 (2004). 

Therefore, in order for the Veteran's ACDUTRA with the 
National Guard to meet the basic service requirements for 
pension benefits, the evidence must establish that, during a 
period of active duty for training, the Veteran became 
disabled from a disease or injury incurred or aggravated in 
the line of duty.  The record does not reflect that the 
Veteran is currently in receipt of service connection for any 
disease or injury.  Furthermore, the Veteran has not alleged, 
nor does the record currently reflect, that he became 
disabled from a disease or injury incurred or aggravated from 
the National Guard service.  Accordingly, pension based upon 
ACDUTRA and INACDUTRA is not warranted as a finding that a 
disease or injury is related to service (i.e. a service-
connected disability) is a requisite for ACDUTRA and 
INACDUTRA to be considered "active military service."  
38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law. Id. at 430.  As the Veteran does not have the requisite 
military service during a period of war, the provisions of 
38 U.S.C.A. §§ 101(10) and 1521 as well as 38 C.F.R. §§ 3.2 
and 3.3 preclude eligibility to nonservice-connected pension 
benefits.  As the disposition of this claim is based on the 
law as applied to undisputed facts, the claim must be denied 
based on a lack of entitlement under the law.


ORDER

Basic eligibility for entitlement to VA disability pension 
benefits not having been established, the appeal is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


